Case 5:20-cv-00272-CJC-KK Document 30 Filed 12/29/20 Page 1 of 1 Page ID #:254




  1                                    JS-6
  2
  3
  4
  5
  6
                            UNITED STATES DISTRICT COURT
  7
                           CENTRAL DISTRICT OF CALIFORNIA
  8
  9
 10    ANTHONY MORENO,                             Case No. EDCV 20-272-CJC (KK)
 11                              Plaintiff,
 12                        v.                      JUDGMENT
 13    V. HULL, ET AL.,
 14                              Defendant(s).
 15
 16
            Pursuant to the Order Accepting Findings and Recommendation of United
 17
      States Magistrate Judge,
 18
            IT IS HEREBY ADJUDGED that this action is dismissed without prejudice.
 19
 20
 21
 22   Dated: December 29, 2020
 23
                                                 HONORABLE CORMAC J. CARNEY
 24                                                United States District Judge
 25
 26
 27
 28
